Citation Nr: 0931729	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that declined to reopen the 
Veteran's previously disallowed claim.  The Veteran, who had 
active service from December 1967 to December 1969, 
subsequently appealed that decision to the Board.  The Board, 
in a decision dated in December 2008, reopened the previously 
denied claim, and then returned the claim for further 
development.  After the required development was completed, 
the case was referred back to the Board for appellate review.

The Veteran submitted a claim for posttraumatic stress 
disorder (PTSD) in October 2007.  However, this matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate action.  



FINDING OF FACT

The Veteran's is not shown to have a low back disorder that 
is causally or etiologically related to service.  



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2004, May 2006, June 2006, and 
March 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The issue before the Board involves a claim of entitlement to 
service connection for a low back disorder, which the Veteran 
contends is the result of multiple parachute jumps he made 
during service.  Applicable law provides that service 
connection will be granted if it is shown that a Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's entrance examination notes no back trouble of 
any kind and a clinically normal spine and musculoskeletal 
system.  Service treatment records show two complaints of low 
back pain in January 1968.  The examiners failed to diagnose 
a disorder or to document any treatment at that time.  On his 
November 1969 separation examination Report of Medical 
History, the Veteran marked yes when asked have you ever had 
or have you now back trouble of any kind.  In response, the 
examiner requested x-rays of the lumbar spine noting 
occasional low back pain.  The x-rays showed no significant 
abnormality.  The examiner then noted on the separation 
examination report of medical examination that the Veteran's 
spine and other musculoskeletal system were clinically 
normal.  He also stated that the back x-rays were negative.  

The Veteran's private physician wrote a letter in January 
1997 summarizing the Veteran's history of low back disorder.  
He noted that his past history had been unremarkable except 
for a work related incident.  He stated that in 1986 the 
Veteran fell at work hitting either his hips or his back.  He 
saw a local chiropractor for his back with no help.  The pain 
increased and so he saw an orthopedic surgeon who offered his 
additional therapy in the form of traction and injections to 
his back.  He then saw another private physician who provided 
similar therapies and determined that the Veteran had a 
ruptured disc.  He saw a series of additional physicians.  
The Veteran did well after treatment but still has discogenic 
pathology.  The Veteran was informed that he may require 
surgery eventually.  Upon physical examination, the examiner 
noted an interesting view of the Veteran's range of motion.  
The examiner noted that the Veteran bends more when he gets 
on and off the examination table and out of a chair than he 
would when asked to carry out active and passive range.  The 
examiner believed therefore that the Veteran had full lumbar 
flexion upon observation as well as normal extension, 
rotation, and bend.  The record contains evidence that the 
same examiner continued to treat the Veteran through 2003, at 
no point indicating that the Veteran's back disorder would 
possibly relate to his military service.  In September 2007, 
the examiner wrote a letter stating that the Veteran had been 
under his care for a work related injury and listed lumbar 
radiculopathy with lumbar disc herniations.  

The Veteran testified at a hearing in April 2008.  At that 
time, he stated that he believed that the pain he felt in 
service is the same pain he currently experiences.  He also 
stated that the first treatment he sought was from a 
chiropractor, which according to the January 1997 letter from 
his private physician was in 1986 about a week after his 
fall. 

The Veteran was afforded a VA examination in April 2009.  At 
that time, the Veteran reported injury to his low back after 
multiple "bad landings" during jump school and exacerbation 
of symptoms when lifting heavy equipment.  He indicated acute 
symptoms resolved and described an episodic course in 1986 
after a fall.  The Veteran denied a history of surgery or 
fracture, but did receive four chemonuclear lumbar injections 
in the past.  The Veteran also reported left great toe 
numbness and intermittent bilateral forefoot numbness.  The 
Veteran complained of fatigue, decreased motion, stiffness, 
weakness, spasms, and constant, severe, sharp pain in the 
lumbar spine radiating to the left posterior calf and foot.  
He also stated that he experienced flare-ups on a daily basis 
that last for hours.  

Upon physical examination, the Veteran's posture, gait, and 
head position were normal and symmetric in appearance.  He 
showed no abnormal spinal curvatures.  The examiner noted 
bilateral spasms, guarding, pain with motion, and tenderness.  
The Veteran's muscle tone was normal.  The Veteran's range of 
motion was slightly limited and was accompanied with pain.  
An x-ray report showed multilevel moderate degenerative 
changes and cannot exclude acquired spinal stenosis at L4-L5 
and L5-S1.  An MRI showed multilevel chronic lumbar 
spondylosis without evidence of acute/subacute spinal 
pathology.  

Following the examination, the examiner diagnosed the Veteran 
with lumbar spondylosis with radiculopathy.  The examiner 
opined that the disorder was less likely as not caused by or 
a result of a low back condition in service.  The examiner 
explained that it is possible an awkward landing after a 
parachute jump could significantly damage the soft tissue and 
osseous structures within the spine causing abnormal 
intervertebral motion segments which leads to spondylosis.  
He continued, however, stating that this type of injury 
pattern is usually high energy and he would expect more 
dramatic physical exam and diagnostic findings on the 
Veteran's post-injury service examination.  The Veteran's 
active duty examination and x-ray findings were not 
documented as abnormal.  Furthermore, he stated that post 
traumatic degeneration is usually rapid and he would not 
expect a seventeen year period of non-treatment.  In 
addition, he noted that the Veteran did not seek treatment 
for his low back until after his fall in 1986, which would 
suggest a temporal causal relationship between his current 
lumbar spondylosis and his 1986 fall.  

Based on the evidence of record, the Board finds that service 
connection for a back disorder is not warranted.  Service 
treatment records show only two complaints of low back pain 
in January 1968.  The Veteran's service treatment records 
were silent as to any complaints, treatment, or diagnosis of 
a low back disorder for nearly two years following the 
original complaint, until the Veteran's exit examination in 
November 1969.  At that time, the Veteran complained of back 
trouble in the past.  The Veteran was afforded an examination 
and x-rays, both of which showed no abnormalities and the 
examiner determined the Veteran's back was clinically normal.  
The clinically normal spinal finding on examination is 
significant in that it demonstrates that trained military 
medical personnel (with knowledge of the Veteran's complaints 
of recurrent back pain at that time) were nevertheless of the 
opinion that no low back disorder was present.  

The record is then silent for seventeen years until the 
Veteran fell in 1986 on the job.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The VA examiner specifically noted that 
post traumatic degeneration is usually rapid and he would not 
expect a seventeen year period of non-treatment.  

The Veteran's own physician relates his current back disorder 
to that work-related injury.  The VA examiner also relates 
the Veteran's current back disorder to that injury.  The 
examiner specifically explained his rationale stating that 
this type of injury pattern is usually high energy and he 
would expect more dramatic physical exam and diagnostic 
findings on the Veteran's post-injury service examination.  
In addition, he expressly relied on the fact that the Veteran 
did not seek treatment for his low back until after his fall 
in 1986 to determine that the Veteran's current lumbar 
spondylosis is related to his 1986 fall.

It does appear that the Veteran did have some low back 
complaints during his service.  However, the totality of the 
evidence shows that there was no resulting chronic low back 
disorder.  In this regard, the various records suggest that 
the low back complaints were acute as evidenced by subsequent 
normal findings, even by examiners who had knowledge of the 
prior complaints of back pain.  As noted earlier, it is not 
enough that an injury occurred in service.  The evidence must 
demonstrate disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Although the Veteran claimed that the 
back pain he experienced in service is the same back pain he 
currently experiences, the record indicates otherwise.  He 
noted that he did not seek treatment until the 1980s.  In 
addition, two examiners have determined that the current 
disorder did not arise until after his fall in 1986.  
Therefore, there is no such continuity of low back symptoms 
for seventeen years after service, and a medical examiner has 
opined that there is no causal relationship between any 
current low back disorder and service.  

The Board acknowledges the Veteran's believe that his current 
low back disorder is related to service; however, questions 
of medical diagnosis and causation must be addressed by 
medical personnel.  Neither the Veteran, his representative, 
nor the Board are shown to be competent to offer such a 
medical opinion.  See generally Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Veteran is certainly competent to 
testify as to symptoms such as pain which are non-medical in 
nature; however, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  The Veteran is therefore not competent to render 
a diagnosis of his low back disorder or determine the medical 
etiology of a specific disorder. 

Based on the evidence of record, the Board finds that a 
preponderance of the evidence is against the finding of 
service connection for low back disorder.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


